Hughes, J. The court's action in giving instructions Nos. 1 and 2 for the plaintiff, and refusing No. 7 for the defendant, was error, for which the judgment must be reversed. There could be uo liability of the defendant upon the evidence in this case and the law governing it. The injury to the plaintiff while attempting to enter a moving train, the policy of insurance expressly provided, was not an accident the insurance company was to be liable for. It was an excepted risk. Without substantial compliance with his material stipulations in the contract, the plaintiff could not hold the company liable. The contract must be construed as made by the parties, and their rights determined by it. We cannot alter their contract, nor create a liability not provided for or contemplated by them. The judgment is reversed, and the cause is dismissed.